Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the cancellation of the claims.  As such the 112 rejections are withdrawn.
	The Examiner acknowledges the amendments to claim 1.  The Previous 103 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhen (CN202896522U) in view of Hajime (JP01257648A).
Regarding claim 1 (Currently Amended) Zhen discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly having: 

a wiper extension rod connected to the wiper blade, the wiper extension rod configured to move in an arc of rotation (Translation page 3, paragraph starting with “as shown in Figure 1..”); and 
an actuation portion axially extending the wiper extension rod in an extension direction during a first portion of the arc of rotation and retracting the wiper extension rod in a retraction direction opposite to the extension direction during a second portion of the arc of rotation (Translation page 3, paragraph starting with “Operation:...”), the actuation portion including: 
Application No. 16/270,858Page 2 of 7a biasing member (Item 4) that biases the second side of the piston; and 
a control valve (Item 35) in communication with a pressurized fluid, the control valve actuated to direct the pressurized fluid into and out of the fluid portion of the piston housing.  
Zhen fails to explicitly disclose a wiper extension rod connected to the wiper blade, the wiper extension rod configured to move in an arc of rotation; and an actuation portion axially extending the wiper extension rod in an extension direction during a first portion of the arc of rotation and retracting the wiper extension rod in a retraction direction opposite to the extension direction during a second portion of the arc of rotation, the actuation portion including: a piston housing having a bore with an end of the wiper extension rod positioned within the bore, wherein the wiper extension rod is connected to a piston slidably disposed within the piston housing, wherein the piston housing includes a fluid portion proximal to a first side of the piston and a non-pressurized open-to- atmosphere portion proximal to a second side of the piston; Application No. 16/270,858Page 2 of 7a biasing member disposed within the non-pressurized open-to-atmosphere portion that biases the second side of the piston. Zhen focuses the disclosure on the control mechanism of the extendable wiper blade, due to the fact that the extendible wiper blade is known.  Zhen discloses a microcontroller that controls rotation and a hydraulic system which supplies fluid to the wiper to affect its position, giving the wiper unlimited positioning possibilities.  Further, Zhen discloses the wiper only having one inlet/outlet giving one end a non pressurized, open to atmosphere end, similar to the instant application.  
	Hajime teaches an extendable wiper blade comprising: a wiper extension rod (Item 18) connected to the wiper blade (Item 3), the wiper extension rod configured to move in an arc of rotation (about Item 8); and an actuation portion including: a piston housing (Item 15) having a bore with an end of the wiper extension rod positioned within the bore, wherein the wiper extension rod is connected to a piston (Item 17) slidably disposed within the piston housing, wherein the piston housing includes a fluid portion proximal to a first side of the piston and a non-pressurized open-to- atmosphere portion proximal to a second side of the piston (there is a single fluid control line, the second side is open to air and biased); Application No. 16/270,858Page 2 of 7a biasing member  (Item 19) disposed within the non-pressurized open-to-atmosphere portion that biases the second side of the piston.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for Zhen to use the extendable wiper blade as taught by Hajime.  The extendable wiper blade of Hajime connects the actuation portion to the rotational portion, which decreases the rotational forces and increases the durability of the extendable wiper assembly (Hajime Page 2, paragraph starting with “(2) action in this constitution…”)
Regarding claim 21 (Previously Presented) Zhen in view of Hajime disclose the extendable windshield wiper system of claim 1, further comprising: a fluid reservoir (Zhen Item 32) configured to maintain a fluid volume, wherein the fluid reservoir receives the pressurized fluid when the biasing member biases the second side of the piston to expel the pressurized fluid from the fluid portion (Zhen Page 3, Paragraph starting with “Wherein the driving mechanism comprises…”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723